Title: General Orders, 2 May 1780
From: Washington, George
To: 


          
            Head Quarters Morristown Tuesday May 2nd 1780
            Parole Poland  Countersigns B. O.
          
          [Officers] Of the Day Tomorrow[:] Colonel Spencer[,] Major Torrey[,] Brigade Major 2d Pennsylva. Brigade
          The Pennsylvania Lines gives the Main Guard & Picquet tomorrow.
          The Noncommissioned Officers and privates of Colonel Sherburn’s regiment who belong to the State of Massachusett[s] are for the present to join Colonel Jackson’s regiment; those belonging to the State of Rhode Island Colonel Angell’s and those belonging to the State of Connecticut Colonel Webb’s they are to be included in the Muster Rolls and payrolls of the above regiment, from the 1st Instant.
          ’Till further orders all Guards and Detachments are to be furnish’d with as many Cartridges as their boxes will contain and no more unless expressly ordered.
          Francis Lambert of Colonel Gansevoort’s regiment is to be sent to the Quarter master General’s store in Morristown where he will remain ’till the regiment moves from this ground.
          The Prisoners in the Provost Guard to be tried as soon as possible.
        